Citation Nr: 1828685	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  14-14 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating greater than 20 percent for service connected degenerative disc disease (DDD) of the lumbar spine.


REPRESENTATION

Appellant represented by:	Attorney, Robert C. Sykstus


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. N. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia which denied a rating in excess of 20 percent for the Veteran's DDD of the lumbar spine.  The RO in Montgomery, Alabama currently holds jurisdiction over the case.

In September 2014, the Veteran testified before the undersigned Veteran's Law Judge at a video conference hearing.  A copy of the hearing transcript is of record.

In January 2016, the Board remanded the appeal to the RO for additional development.  The matter has been returned to the Board for further appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Ankylosis of the lumbar spine is not demonstrated at any time during the claim period.


CONCLUSION OF LAW

The criteria for a disability rating of 40 percent, for the Veteran's DDD of the lumbar spine have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71(a); Diagnostic Codes 5242 and 5237 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable Laws and Regulations

Disability evaluations are determined by the application of the facts presented to the VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service connected disability.  38 C.F.R. § 4.14.

The Board also observes that disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, supra.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id.  , quoting 38 C.F.R. § 4.40.

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Facts and Analysis

On April 30, 2010, VA received the Veteran's claim for an increased rating for his lumbar spine disability.  Although the Veteran's lumbar spine disability is rated under Diagnostic Code 5237, all spine disabilities are rated, primarily, pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71(a).

The General Rating Formula provides for assignment of a 40 percent rating when forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or when favorable ankylosis of the entire thoracolumbar spine is present.

A 50 percent rating is warranted when unfavorable ankylosis of the entire thoracolumbar spine is present.

Finally, a 100 percent rating is assigned for unfavorable ankylosis of the entire spine.

The Notes following the General Rating Formula provide further guidance for rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code. 

Alternatively, the Formula for Rating IVDS Based on Incapacitating Episodes provides a 20 percent disability rating for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71(a).  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id.

Pertinent evidence includes VA treatment records, private treatment records, VA examination reports from July 2010 and June 2016 and the Veteran's lay statements.

In June 2010, the Veteran underwent a VA examination.  He reported increasing low back pain which was becoming progressively worse.  He also reported stiffness, weakness, spasms and decreased motion in his lumbar spine.  He denied numbness, fatigue, bilateral extremity weakness, pain radiation, any loss of bladder or bowel control and any incapacitating episodes of spine disease.  The examiner noted the Veteran used a cane and the Veteran reported being "unable to walk more than a few yards."  See July 2010 VA Lumbar Spine Examination.  The Veteran described his pain as "sharp" and "moderate".  Id.  He also reported experiencing pain one (1) to six (6) days a week, with pain lasting from three (3) to seven (7) days.  

Upon examination his gait and posture were normal.  There was no ankylosis, but there was objective evidence of tenderness, guarding and pain with motion.  Range-of-motion testing revealed the following: flexion to 34 degrees, with objective evidence of pain at 80 degrees; extension to 20 degrees; right lateral flexion to 25 degrees; left lateral flexion to 17 degrees; right lateral rotation to 16 degrees; and left lateral rotation to 21 degrees.  Following repetitive use pain was noted, however the Veteran's functional ability, including his range of motion, was not additionally limited.  The examiner noted there was no muscle atrophy.  Concerning the functional effects of the Veteran's disability, the examiner noted "any and all physical effort from attempting to ambulate, carrying slight weight, prolonged sitting, [and] attempts to wash dishes all cause severe increases in low back pain."  Id.  He was diagnosed with mild degenerative disease of the lumbar spine.

In September 2014, the Veteran testified before the undersigned Veterans Law Judge.  He testified that his pain on an average day is an eight (8) out of ten (10).  He testified to having back spasms.  He testified that he was prescribed extra strength Aleve and told to take two pills a day.  He stated that he usually takes a pill before bed, but will take them twice a day if he is having a bad day.  He testified that his legs get stiff due to his back and that a sharp pain runs down the front of his legs.  Her further stated that he struggled at times, to make it back to his vehicle, upon leaving the house.  He denied any numbness in his legs and as well as any involuntary bowel or bladder problems.  

In September 2014, the Veteran had an MRI.  The findings were that the vertebral bodies were in alignment and no fracture or subluxation was observed.  Mild disc space narrowing was observed at L3-L4 where there are small marginal osteophytes.  Other intervertebral discs appeared normal.  The sacroiliac joints appeared normal but there was mild vascular calcification.  See September 19, 2014 Huntsville VAMC Radiology Report.

The Veteran had a subsequent MRI in October 2014 on his lumbar spine which reported type I modic endplate degenerative changes noted at the anterior aspect of the L3-L4 level.  His alignment was noted as normal.  See October 22, 2014 MRI from SportsMED Orthopedic Surgery and Spine Center.

In a May 2016 VA treatment record the Veteran reported "freezing pain" in his legs.  There were no notes or discussion as to whether this pain was related to his back condition.

The Veteran underwent a VA examination for his lumbar spine again, in June 2016.  During this examination the Veteran reported suffering from muscle spasms.  He reported that he is unable to lift more than a gallon of milk, walk more than two (2) blocks, stand for more than five (5) minutes or sit for more than thirty (30) minutes.  The examiner noted the Veteran did not suffer from flare-ups.  Upon examination of the Veteran, the examiner noted objective evidence of localized tenderness or pain on palpation of the joints of the lumbar spine.  This resulted in tender lower lumbar paraspinal muscles.  Range-of-motion testing revealed the following: flexion to 50 degrees; extension to 20 degrees; right lateral flexion to 15 degrees; left lateral flexion to 15 degrees; right lateral rotation to 30 degrees; and left lateral rotation to 30 degrees.  Pain with weight-bearing was also noted.  The examiner reported that the pain noted on the examination does not result in or cause additional loss of function with repetitive use.  Muscle strength testing and sensory examination were normal, and there was no evidence of ankylosis or IVDS.  Reflex testing showed hypoactive in the bilateral knees and ankles.  There Veteran reported no radicular pain or any other signs of due to radiculopathy.  It was noted that the Veteran uses a cane regularly.  The Veteran's loss of functionality due to his ROM was that he is unable to fully bend over.

In March 2017, a VA treatment note reports upon examination of the Veteran's musculoskeletal system, "no joint tenderness, erythema or swelling" and "mild back tenderness".  See March 20, 2017 Huntsville VAMC Records Entry.  The Veteran's ROM was reported as intact.  The Veteran also reported occasional back pain.

With regard to the General Rating Formula, the evidence demonstrates that the Veteran's lumbar spine range of motion has not been limited to 30 degrees or less, however the June 2016 VA examiner noted the Veteran experiences loss of functionality during range of motion by being unable to fully bend over, which constitutes a normal working movement of the body.  Further the Veteran has testified that his legs become stiff and sharp pain runs down the front of his legs, making it difficult for him to ambulate, normally.  The Veteran is most competent to provide these assertions regarding his symptoms, as he is the best judge of what he can and cannot do with his back and legs.  As such, he is entitled to a disability rating of 40 percent under the General Rating Formula.

In assessing the severity of the Veteran's lumbar spine disability in excess of 40 percent, the Board has considered his assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, he has not alleged he has ankylosis of the thoracolumbar spine or entire spine.  In addition, the Veteran does not contend he suffers from IVDS.  Thus, and as noted above, the Veteran's lay statements cannot serve to satisfy these criteria, and the Board must rely on the medical evidence of record. A s such, his lay assertions do not support assignment of a rating higher than 40 percent pursuant to any applicable criteria at any point pertinent to this appeal.

The Board has considered whether additional staged ratings under Hart, supra, are appropriate for the Veteran's service connected thoracolumbar spine disability; however, his symptomatology has been stable for the disability rating currently assigned throughout the appeal period.  Therefore, assigning further staged ratings is not warranted.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Resolving all doubt in the Veteran's favor, the Board finds that a rating of 40 percent, but no higher, is warranted for the Veteran's DDD of the lumbar spine, for the entire period on appeal.  However, the preponderance of the evidence is against the Veteran's claim for a rating in excess of 40 percent for his service connected DDD of the lumbar spine during the entire period on appeal.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine but found in it not applicable with regard to a rating in excess of 40 percent for the Veteran's DDD of the lumbar spine.  See 38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102 , 4.3; Gilbert, supra.



ORDER

Entitlement to an increased rating of 40 percent for DDD of the lumbar spine is granted.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


